COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-327-CV
 
JOSHUA OGUNDIPE                                                              APPELLANT 
 
V.
 CAMPBELL FLORAL SERVICES, INC.                                           APPELLEE 
 
------------
 
FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellant Joshua Ogundipe is attempting to appeal from the trial court’s 
partial summary judgment in favor of appellee Campbell Floral Services, Inc.  
We dismiss the appeal for want of jurisdiction.
        On November 19, 2003, we notified appellant, in accordance with rule 
42.3, of our concern that we lack jurisdiction over this appeal because the trial 
court’s order does not dispose of all parties in the case, namely W&A 
Cargo/Nathan White, John Eubanks, and Gary Daniels.  As a result, there is no 
final judgment.  See Tex. R. App. P. 42.3; Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192-93 (Tex. 2001).  We also informed appellant that the appeal 
would be dismissed for want of jurisdiction unless appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  Appellant’s response wrongly 
asserts that the summary judgment in favor of Campbell Floral Services is final 
as to that party only. 
        Because there is no final judgment or appealable interlocutory order, we 
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                          PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DELIVERED:  December 31, 2003